Citation Nr: 0124538	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1957.

This appeal arises from a January 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of whether new and material evidence 
had been received sufficient to reopen a claim for service 
connection for a nervous condition defined as passive 
dependency reaction with mental deficiency and emotional 
instability.  A video hearing on this claim was held in June 
2001, before the undersigned Board member, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

As will be discussed in the Remand, the Board finds that the 
issue is more appropriately stated as on the title page of 
this Remand.

In an August 2000 decision, the Board remanded this claim to 
the RO for additional development.  Upon completion of this 
development the RO returned the claim to the Board.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

A review of the record shows that in August 1958 the veteran 
submitted his original claim for compensation benefits.  At 
that time he claimed service connection for a right knee 
disorder.  The RO, by a September 1958 rating action, denied 
service connection for a right knee disability as well as for 
various other disorders, including a nervous disability 
defined as a passive dependency reaction with mental 
deficiency and emotional instability.  In a letter also dated 
in September 1958, the RO informed the veteran of the denial 
of his claim for service connection for a right knee 
disability.  The RO did not notify him of the denial of 
service connection for a nervous disorder.

Written notification is required for VA decisions to become 
final.  38 U.S.C.A. § 5104(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.104(a) (2001).  Finality may not attach unless 
all diagnosed disorders pertinent to a claim are included in 
the notice.  See Best v. Brown, 10 Vet. App. 322 (1997).  
Accordingly, there is no final decision regarding the claim 
of service connection for a psychiatric disorder.  The 
veteran's current claim for service connection for a 
psychiatric disorder must, therefore, be adjudicated on a de 
novo basis.

While the veteran's claim was pending, the Veteran's Claims 
Assistance Act was passed.  This law eliminated the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000), codified at 
38 U.S.C.A. § 5100 et seq.  (West Supp. 2001).  The VCAA was 
made effective for all pending claims, consequently, the VA 
is obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.  

Initially, the Board notes that at his June 2001 hearing, the 
veteran testified that he had received treatment for his 
psychiatric impairment at the VA outpatient clinic in 
Gadsden, Alabama, approximately four to five years ago.  
These records are not in the claims file.  Moreover, private 
medical records from 1997 indicate that the veteran was 
treated for his psychiatric impairment by a Dr. Nelson who 
diagnosed major depression disorder, recurrent and prescribed 
Zoloft.  Dr. Nelson's records are not in the claims file and 
have not been requested.

Furthermore, the veteran's service medical records show that 
he was diagnosed in service with immature character, 
borderline mental deficiency, and passive dependency reaction 
and was released early.  The veteran testified that he has 
had symptoms of nervousness since his discharge and his wife 
submitted a statement indicating that he has had difficulty 
getting along with people since she has known him.  She also 
stated that he has demonstrated consistent symptoms of 
depression with threats of suicide.  This evidence along with 
his reported 1997 diagnosis of major depressive disorder 
provide sufficient basis to request a VA psychiatric 
examination to determine what, if any, psychiatric impairment 
the veteran has, and if this impairment is related to service 
or his continuity of symptomatology thereafter.  

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following :

1.   The RO should request that the 
veteran furnish the full name and address 
of Dr. Nelson, who treated him for his 
psychiatric disorder in 1997.  Following 
receipt of such information, and duly 
executed authorization for the release of 
private medical records, the RO should 
request that Dr. Nelson, whose treatment 
records are not already of record, 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for a 
psychiatric impairment.  

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA Mental Health Clinic in Gadsden, 
Alabama, from January 1995.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the new regulations are fully complied 
with and satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); codified at 
38 U.S.C.A. § 5100 et seq (West Supp. 
2001); .  66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a VA psychiatric examination.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to what, if any, 
psychiatric impairment the veteran has, 
the approximate date of onset of any 
current psychiatric disability and as to 
whether any current psychiatric 
disability is etiologically related to 
the veteran's active service or to any 
reported continuity of symptoms related 
since his discharge from service.  The 
examiner should also specifically address 
whether any current psychiatric 
impairment is related to the veteran's 
evaluation of immature character with 
borderline mental deficiency and passive 
dependency reaction noted in February 
1956 in service.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2001). "If the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3  Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6  Vet. App. 405, 407 
(1994).

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




